Helvetia Asset Recovery,




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 22, 2015

                                          No. 04-14-00569-CV

                                            Burton KAHN,
                                              Appellant

                                                  v.

                             HELVETIA ASSET RECOVERY, INC.,
                                        Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18355
                           Honorable Michael E. Mery, Judge Presiding


                                            ORDER
Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason K. Pulliam, Justice


           The Appellant’s Unopposed Motion Requesting Oral Argument is DENIED.

                                                               PER CURIAM

ATTESTED TO:____________________________
                        Keith E. Hottle